DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The applicant is requested to change the title to be in English. (See MPEP 2660.02 for further details).
Claim Objections
Claims 30-49 are objected to because of the following informalities: 
The reference characters in all the claims should be removed.  
Claim 42 line 4, “centred” should read “centered”
Claim 48 line 4, “centred” should read “centered”
Claims 31-49 line 1, “An injection device” should read “The injection device” as these all refer to the injection device of claim 30. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the device comprising means for controlling the quantity of product to be delivered, wherein the control means are arranged on the body” in claim 30 lines 8-10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not use the term “control means” so it is unclear what structure the “means for controlling the quantity of product to be delivered” is. It appears that the adjusting wheel (15) is what controls the quantity of product being delivered, however, this adjusting wheel does not appear to be arranged on the body of the device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 30 recites the limitation "an injection needle provided with a cannula" in line 4.  This the applicant appears to be using these in a manner inconsistent with their typical (i.e. a POSITA would recognize a cannula and a needle as being two separate tubular structures however the specification leads us to believe that applicant may be using the term "cannula" to refer to a part of needle). It is requested that the applicant provide clarification, either through claim amendments or through Remarks, as what specifically the terms "cannula" and "needle" are referring to.
Claim 30 recites the limitation “the control means are arranged on the body in an area located outside an area where the body is intended to be fully gripped by the hand” in lines 10-12. Specifically, the limitation  “in an area located outside an area where the body is intended to be fully gripped by the hand” is not intrinsically clear since it is difficult to define and depends on the user, who cannot be claimed.
Claims 31-49 are rejected due to their dependency on claim 30. 
Claim 32 recites “the plunger rod comprises a threaded portion on which an adjusting wheel is screwed” in lines 2-3. It is interpreted that the “means for controlling” in claim 30 include the applicant’s adjusting wheel (15); it appears that the “adjusting wheel” is being claimed twice, initially as part of the “means for controlling” in claim 30 and then as a separate element in claim 32. This makes the claim unclear. 
Claim 33 recites the limitation "the latter" in line 4.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear what this limitation is referring to.
Claim 33 recites the limitation "the proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “the inner wall of the reservoir” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “the distal part of the body” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “the distal part of the extension element” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “the distal end of the body” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “the latter” in line 6. There is insufficient antecedent basis for this limitation in the claim and it is unclear what this limitation is referring to.
Claim 40 recites the limitation “the distal part of the body” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation “its proximal part towards its distal part” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation “the extension of the channel” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation “the posterior part” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “possibly removable” in lines 2-3. It is unclear if the means for holding the reservoir must be removable or if this is a preferred limitation. 
Claim 44 recites the limitation “the distal end of the body” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “a reservoir” in line 2. It is unclear if this reservoir is the same reservoir recited in claim 30 or if this is an additional reservoir. It appears that this is the same reservoir recited in claim 30 so the limitation is being interpreted as “the reservoir”. 
Claim 45 recites the limitation “its distal end” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “an injection needle” in line 5. It is unclear if this injection needle is the same injection needle recited in claim 30 or if this is an additional injection needle. It appears that this is the same injection needle recited in claim 30 so the limitation is being interpreted as “the injection needle”.
Claim 45 recites the limitation “its distal end” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “the proximal end of the plunger rod” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation “the diameter of the threaded hole of which nut is greater than that of the plunger rod and is smaller than the internal diameter of the reservoir” in lines 11-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation “the diameter” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “the proximal part of the plunger rod” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “an injection needle provided with a cannula” in line 2. It is unclear if these are the same injection needle and cannula recited in claim 30 or if these are additional injection needle and cannula. It appears that these are the same injection needle and cannula recited in claim 30 so the limitation is being interpreted as “the injection needle provided with the cannula”. 
Claim 49 recites the limitation “an injection needle provided with a cannula” in line 2. It is unclear if these are the same injection needle and cannula recited in claim 30 or if these are additional injection needle and cannula. It appears that these are the same injection needle and cannula recited in claim 30 so the limitation is being interpreted as “the injection needle provided with the cannula”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 32-33 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castagna (WO 2015047758).
Regarding Claim 30, Castagna teaches (Figs 1-4B) an injection device of the type comprising a cylindrical body (128,102,140) enclosing a reservoir (104) containing a product to be injected, said reservoir opening at one end on an injection needle (116,118) provided with a cannula (118) and being closed at its other end by a plunger (114) mounted so as to be movable in translation in the reservoir under the control of a plunger rod (126,132,170) provided with a control member (140), the device comprising means for controlling the quantity of product to be delivered (190), wherein the control means are arranged on the body in an area located outside an area where the body is intended to be fully gripped by the hand (the selection dial 190 is considered to be “on the body” as much as the applicant’s adjusting wheel 15 is on the body 3 of the applicant’s instant application; the selection dial 190 is also considered to be “outside an area where the body is intended to be fully gripped by the hand” as it is located near a proximal-most side of the device).   
Regarding Claim 32, Castagna teaches injection device according to claim 30, wherein the plunger rod (126,132,170) comprises a threaded portion (132,158) on which an adjusting wheel (190) is screwed (see PG. 19 lines 5-18; interpreted that the components 190 and 132 are screwed together through 126), and the body comprises two end stops, namely a distal stop (top of 144) and a proximal stop (bottom of 140), between which the adjusting wheel (190) can be positioned.
Regarding Claim 33, Castagna teaches the injection device according to claim 32, wherein the adjusting wheel (190) comprises, in a peripheral area (annotated Fig 2A), graduations (148) which are visible from the proximal end of the body, and the latter comprises at least one index (150) whose cooperation with the graduations (148) makes it possible to determine an angle of rotation of said adjusting wheel (190) and thus its longitudinal displacement with respect to the threaded portion (See Pg. 13 lines 20-31; it is interpreted that one or more dosage markings 148 are the graduations and index which help determine the longitudinal displacement of plunger 126).  

    PNG
    media_image1.png
    810
    526
    media_image1.png
    Greyscale

Annotated Fig 2A (Castagna)
Regarding Claim 37, Castagna teaches the injection device according to claim 30, wherein the reservoir is constituted by a standard injection cartridge or syringe (104 is a syringe barrel).  
Regarding Claim 38, Castagna teaches the injection device according to claim 30, wherein the plunger rod (126,132,170) comprises an element (114) that acts frictionally on the inner wall of the reservoir (104; see [0062]).  
Regarding Claim 39, Castagna teaches the injection device according to claim 30, wherein the distal part of the body (102) comprises an extension element (110) which is traversed by the cannula (118) of the injection needle (116,118), this cannula extending beyond the distal part of the extension element (110) by a length equal to the desired insertable length of said cannula (interpreted that the needle length is the length that is desired for injection) and the distal part of the extension element comprises a tapered portion (see Figs 3A-3B; 110 has a tapered portion around where 112 points to).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna (WO 2015047758) in view of Markussen (WO 2006076921).
Regarding claim 31, Castagna teaches all elements of claim 31 as described above. Castagna does not specify that the area intended to be fully gripped by the hand is located in a distal region of the injection device. 
Markussen (Fig 1) shows a well-known method of fully gripping an injection device at a distal region.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have gripped the injection device of Castagna in a distal region as taught by Markussen. One of ordinary skill in the art would recognize this as a common method  of holding an injection device. 
Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna (WO 2015047758) in view of Drunk et al. (US Patent 8998876 hereinafter “Drunk”).
Regrading Claim 48, Castagna teaches all elements of claim 30 as described above. Castagna does not specify the injection device comprising an injection needle provided with a cannula  hollowed out by a channel, this cannula being fixed to a base, comprising an axially centered circular plate with an adjacent cylindrical boss of the same axis, which is hollowed out by a cavity in communication with the channel of the needle, this cavity forming a convergent duct passing from its proximal part towards its distal part.  
Drunk teaches(Figs 1-4) injection device comprising an injection needle (1,2,3) provided with a cannula (3) hollowed out by a channel, this cannula (3) being fixed to a base (1), comprising an axially centered circular plate (part of 1 that fits into 12) with an adjacent cylindrical boss (7) of the same axis, which is hollowed out by a cavity (8) in communication with the channel of the needle, this cavity (8) forming a convergent duct passing from its proximal part towards its distal part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the injection needle of Castagna with an injection needle provided with a cannula  hollowed out by a channel, this cannula being fixed to a base, comprising an axially centered circular plate with an adjacent cylindrical boss of the same axis, which is hollowed out by a cavity in communication with the channel of the needle, this cavity forming a convergent duct passing from its proximal part towards its distal part as taught by Drunk. One of ordinary skill in the art would recognize that this is an alternative design of a needle that can be attached to an injection device.  
Regrading Claim 49, Castagna teaches all elements of claim 30 as described above. Castagna does not specify the injection device comprising an injection needle, provided with a cannula, hollowed out by a channel, this cannula being integral with a cylindrical base formed by a tubular element comprising a channel which is arranged in the extension of the channel of the cannula, and the internal diameter of which is greater than that of the cannula and wherein the external diameter of the base is greater than that of the cannula.
Drunk teaches (figs 1-4) an injection needle (1,2,3), provided with a cannula (3), hollowed out by a channel, this cannula (3) being integral with a cylindrical base (2) formed by a tubular element comprising a channel (6,4) which is arranged in the extension of the channel (7) of the cannula (3), and the internal diameter of which is greater than that of the cannula and wherein the external diameter of the base is greater than that of the cannula (see Fig 3, diameter of 2 is larger than diameter of 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the injection needle of Castagna with an injection needle, provided with a cannula, hollowed out by a channel, this cannula being integral with a cylindrical base formed by a tubular element comprising a channel which is arranged in the extension of the channel of the cannula, and the internal diameter of which is greater than that of the cannula and wherein the external diameter of the base is greater than that of the cannula as taught by Drunk. One of ordinary skill in the art would recognize that this is an alternative design of a needle that can be attached to an injection device.  
Allowable Subject Matter
No claims are considered allowable at this time. The examiner notes that no prior art rejections are currently being given for claims 34-36 and 40-47, however, the lack of clarity in these claims caused by the issues noted in the above rejections under 35 U.S.C. 112b have made it difficult to determine the scope of these claims, and thus they are not considered allowable at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bitdinger et al. (US Patent 5478316) teaches an injection device with a needle cap comprising an insert made of rubber. 
Schabbach (US Patent Pub. 20120095412) teaches an injection device with a cylindrical body, reservoir, needle and a control means for controlling the quantity of product being delivered. 
Vedrine et al. (US Patent Pub. 20160325047) teaches an injection device with a cylindrical body, reservoir, needle and a control means for controlling the quantity of product being delivered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783